internal_revenue_service number release date index number ---------------------------------------- ---------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-137467-03 date date -------------- -------------- ------- ------ --------------------------------------------- -------- ----- --- ------------------------------------ --------------- ------- ----------- --------------------- ------- -------------------------- ------- -------------------------- ---------------------- ---------------------- legend years years year x t a state u v b e year f representative year date year date date date dear ---------------------------- this is in reply to your letter requesting a ruling that you have either made a valid election or should be granted an extension of time to make an election under sec_108 of the internal_revenue_code to exclude from income discharge_of_indebtedness income cod and reduce basis of depreciable real_property as a result of the discharge of qualified_real_property_business_indebtedness plr-137467-03 facts you filed joint federal_income_tax returns for the years the period of limitations on assessment under sec_6501 for tax years have expired in year x you acquired a t investment_unit in a a state limited_partnership a owned a u profits and loss interest and a v capital interest in b as a consequence of a restructuring of b’s indebtedness it reported dollar_figuree of cod on its year form_1065 return of partnership income b included this amount on the schedule_k-1 it furnished to a a reported this dollar_figuree as cod on its year form_1065 a furnished you with a schedule_k-1 separately stating dollar_figuref as your allocable share of the cod representative a cpa prepared your year federal_income_tax return and attached a form_8082 notice of inconsistent_position to the return excluding the dollar_figuref from income representative had determined that use of the form_8082 was appropriate for two reasons first the schedule_k-1 that a sent to you had reported the cod income which was inconsistent with your exclusion of the cod on your year return second representative claims that year instructions for form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment suggested that it was not to be used for year returns your form_8082 included the following statement the k-1 of the partnership above reflected forgiveness of debt according to the records of the taxpayer this debt was the debt of the seller and should have reduced the carrying value of the asset under sec_108 and not have been reflected as income in addition it is believed that this debt was never included as part of the qualified_debt nad sic therefore would have no effect on this taxpayer’s return you assert that by filing form_8082 and the attached statement you substantially complied with the requirements of making an election under sec_108 you have not reduced basis in property however as required by sec_108 and sec_1017 instead you filed the year income_tax return and all subsequent returns by claiming depreciation_deductions on property the basis of which should have been exhausted pursuant to a valid election under sec_108 representative’s claim appears to be erroneous form_982 rev date states do not use this version of form_982 for discharges in tax years beginning after a new version will be available for these discharges form_982 rev date states caution use this version of form_982 for discharge_of_indebtedness only after under sec_1017 the amount excluded from income under sec_108 must be applied to reduce basis in depreciable real_property held by the taxpayer under sec_1017 any interest of a partner in a partnership is treated as depreciable real_property to the extent of such partner’s proportionate interest in depreciable real_property held by the partnership plr-137467-03 early in year the internal_revenue_service commenced an examination of your year income_tax return in a date letter the irs revenue_agent informed representative that she was disallowing the exclusion from income of the cod representative stated that he intended to challenge the disallowance of the exclusion of the cod as part of the audit of the year return on date the irs revenue_agent issued her revenue agent’s report which included the following statement under sec_108 the partners of b must make the election under sec_108 d sic to exclude the cod income and to reduce the basis of depreciable_property of b a form_982 should be filed with the year form_1065 of a in order to make that election the cod income was reported on by a on its schedule k of its year tax_return the partners of a do not make the election to exclude the income in his date letter to the irs representative asserted that you were the proper party to make the sec_108 election and that you had made that election subsequently the irs appeals officer disallowed your exclusion of the cod from gross_income in his date letter the irs district_counsel acknowledged that you could have properly made the election but that he found no evidence that you made any election under sec_108 you not a were required to make the sec_108 election rulings requested you request the following rulings you timely made an election under sec_108 by attaching form_8082 notice of inconsistent_position to your timely filed year federal_income_tax return if you did not timely make the sec_108 election the commissioner will grant you an extension of time to make the election under sec_301_9100-3 of the procedure and administration regulations law and analysis issue sec_108 provides that gross_income does not include the amount which but for sec_108 would be includible in gross_income by reason of the discharge of sec_108 states that in the case of a partnership sec_108 b c and g apply at the partner level plr-137467-03 indebtedness_of_the_taxpayer if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property indebtedness sec_108 provides that the amount excluded from income under sec_108 shall be applied to reduce basis of the depreciable real_property of the taxpayer sec_108 provides that the term qualified_real_property_business_indebtedness means indebtedness that- a was incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business and is secured_by such real_property b was incurred or assumed before date and c with respect to which such taxpayer makes an election to have sec_108 apply sec_108 provides that in the case of a partnership sec_108 and c apply at the partner level sec_108 provides that an election under sec_108 shall be made on the taxpayer’s return for the taxable_year in which the discharge occurs or at such other times as may be permitted in regulations prescribed by the secretary sec_108 provides that an election referred to in sec_108 shall be made in such manner as the secretary may by regulations prescribe sec_1_108-5 of the income_tax regulations which is effective date provides that the election to treat indebtedness as qualified_real_property_business_indebtedness under sec_108 is to be made on form_982 in accordance with that form and its instructions based on the information submitted and the representation made in the ruling_request we believe that your form_8082 and accompanying statement did not constitute an effective election under sec_108 for the following reasons you used form_8082 for its intended purpose of informing the irs that you were reporting cod inconsistently with a’s reporting of the cod on its form_1065 and the schedules k-1 it issued to its partners and not for the purpose of making the election under sec_108 your statement did not notify the irs of any election instead your statement asserted that b was required to exclude from income cod it received under sec_108 the provisions cited here reflect sec_108 as in effect for discharges of indebtedness occurring in year plr-137467-03 your statement also indicated you should not have been treated as the recipients of cod income not due to the elective provision of sec_108 but because the b debt that was restructured was not part of any qualified_debt you did not reduce the basis of any assets in any post-year taxable_year as required for a valid sec_108 election to the contrary you took an inconsistent_position on returns filed in year and all subsequent years when depreciation_deductions were taken on property the basis of which should have been exhausted pursuant to a valid election under sec_108 you never filed form_982 as required by the regulations under sec_108 and irs instructions to indicate that you were reducing your basis in property thus your year income_tax return the form_8082 and accompanying statement did not express any intent to make a sec_108 election accordingly we conclude you neither made a valid sec_108 election nor substantially complied with the election requirements when you filed your year income_tax return issue sec_301_9100-1 provides that sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election that does not meet the requirements for an automatic_extension under sec_301_9100-2 under sec_301_9100-3 requests for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government see sec_301_9100-3 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government are not prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent plr-137467-03 auditor certifying that the interests of the government are not prejudiced under the standards set forth in sec_301_9100-3 thus under sec_301_9100-3 three separate tests must be met for relief to be granted i the taxpayer must have acted reasonably ii the taxpayer must have acted in good_faith and iii the grant of relief will not prejudice the interests of the government thus the commissioner may not grant relief under sec_301 if any one of these three tests are not satisfied in this case the government would be prejudiced under sec_301_9100-3 if we were to grant relief to file a late election because you would have a lower tax_liability in the aggregate for all taxable years affected by the election than you would have had if the election had been timely made you filed returns for taxable_year and all subsequent years taking depreciation_deductions on property the basis of which should have been exhausted had you timely made a sec_108 election taxable years are now closed granting relief would permit you to exclude cod in year however due to the expiration of the period of limitations the irs cannot reduce or eliminate the depreciation_deductions taken in years thus you would have a lower tax_liability in the aggregate for all taxable years affected by the election than if you had made a timely election sec_301_9100-3 contemplates that the interests of the government might not be prejudiced where closed years are involved however those situations would appear to be where the amount of tax the taxpayers would pay if relief were granted to make a late election would be the same as if the election were made timely that is not the case here the interests of the government would be prejudiced because your depreciation_deductions for the closed years years are higher than they would have been if you had made a timely election and reduced your basis as required by sec_108 thus you do not qualify for relief under sec_301_9100-3 based on the above analysis it is not necessary to address whether you would fail or meet the other tests to qualify for relief under sec_301_9100-3 you assert that it would be an abuse_of_discretion to deny an extension of time to make the sec_108 election you assert that you would have filed an amended_return reflecting a sec_108 election but were prevented from doing so because an irs representative s informed you that you were not the proper party to make the election we disagree you did not rely on the statements of any irs representative to your detriment for several reasons first your tax advisor representative consistently maintained that you were the proper party to make the sec_108 election for example representative represents that he intended to challenge the disallowance of the election as part of the audit of the year return second there is nothing to indicate that the irs prevented you from filing an amended_return with a late sec_108 election third during the period that the year return was under exam you could have requested a ruling from the national_office of the irs requesting that a plr-137467-03 late filed sec_108 election be considered timely filed under former sec_301_9100-1t of the temporary regulations see section dollar_figure of revproc_1997_1 c b it would not have been necessary for such a ruling to address whether you were the proper party to make the election see sec_301_9100-1 which provides that the granting of an extension of time to make an election is not a determination that a taxpayer is otherwise eligible to make an election fourth you did not reduce the basis of any assets in any post-year taxable_year as required for a valid sec_108 election to the contrary you took an inconsistent_position on returns filed in year and all subsequent years by taking depreciation_deductions on property the basis of which should have been exhausted pursuant to a valid election under sec_108 we also note that under sec_301_9100-3 it does not appear that prejudice to the government can be overcome by detrimental reliance on statements by an irs representative as noted above however the irs was not the cause of your failing to file an amended_return with a late sec_108 election within the period of limitations under sec_6501 conclusion sec_1 you did not timely make the sec_108 election by attaching form_8082 to your timely filed year federal_income_tax return you are not permitted an extension of time under sec_301_9100-3 to make the sec_108 election because to do so would prejudice the interests of the government caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 former sec_301_9100-1t d the predecessor of sec_301_9100-1 contained a similar provision plr-137467-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative michael j montemurro acting branch chief office of associate chief_counsel income_tax and accounting sincerely
